Exhibit 10.1

EXECUTION VERSION

DIRECTOR APPOINTMENT, NOMINATION AND SETTLEMENT AGREEMENT

This Director Appointment, Nomination and Settlement Agreement
(this “Agreement”), dated May 13, 2018, is entered into by and among, Darwin
Deason (“Deason”), the persons and entities listed on Schedule A (collectively,
the “Icahn Group”, and together with Deason, the “Shareholder Group”, and each
of Deason and such persons and entities listed on Schedule A, individually a
“member” of the Shareholder Group), Xerox Corporation (the “Company”), William
Curt Hunter, Jeff Jacobson, Robert J. Keegan, Charles Prince, Ann N. Reese and
Stephen H. Rusckowski (collectively, the “Resigning Directors”) and Sara
Martinez Tucker, Gregory Q. Brown, Joseph J. Echevarria and Cheryl Gordon
Krongard (collectively, the “Continuing Directors” and collectively with the
Resigning Directors and, upon her delivery of a joinder to this Agreement,
Ursula Burns, the “Existing Directors”), and shall become effective in
accordance with Section 21.

WHEREAS, an order granting a preliminary injunction (the “Preliminary
Injunction”) was entered on April 27, 2018 in the matters styled as (A) Deason
v. Fujifilm, et al., Index No. 650675/18, and (B) Deason v. Xerox Corp, et al.,
Index No. 650988/18 (collectively, the “Deason Litigations”);

WHEREAS, the parties wish to settle and discharge all claims against the Company
and the Existing Directors in the Deason Litigations without the admission of
any liability or wrongdoing of any kind whatsoever by the parties or any other
Existing Director associated with any of the facts or claims alleged in the
Deason Litigations;

WHEREAS, the Shareholder Group and the Company seek to preserve any and all
claims that have been asserted or could be asserted against FUJIFILM Holdings
Corporation (“Fujifilm”), including in the Deason Litigations, including the
claim for aiding and abetting asserted therein, and the damages and relief
sought against Fujifilm in the Deason Litigations;

WHEREAS, immediately prior to entry into this Agreement, the Company delivered
by facsimile and email, with the original to follow by hand delivery, a written
notice of termination (the “Notice of Termination”) of that certain Share
Subscription Agreement, dated as of January 31, 2018, by and between the Company
and Fujifilm (the “SSA”), to Fujifilm, which such notice was substantially in
the form previously provided to parties hereto;

WHEREAS, the Company wishes to agree, in accordance with Section 1(b)(i) of this
Agreement, that its slate of nominees for election to the Board at the 2018
annual meeting of shareholders of the Company (the “2018 Annual Meeting”) will
consist only of the following individuals (collectively, the “2018 XRX Slate”):
the New Independent Director, the Shareholder Designees, the Other Designee and
the Continuing Directors; and

WHEREAS, the Company wishes to agree, in accordance with Section 1(b)(ii) of
this Agreement that it will use its reasonable best efforts to cause the
election of the 2018 XRX Slate at the 2018 Annual Meeting.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Board Representation and Board Matters.

 

  (a) The Company, the Existing Directors and the Shareholder Group agree as
follows:

 

  (i) at the Effective Time, the Company shall take all necessary action first,
(A) to increase the size of the Board of Directors of the Company (the “Board”)
from 10 members to 15 members, second, (B) to appoint Jonathan Christodoro
(the “New Independent Director”), Scott Letier (the “Deason Designee”), Keith
Cozza and Nicholas Graziano (collectively, the “Icahn Designees” and each,
an “Icahn Designee” and together with the Deason Designee, the “Shareholder
Designees”) and John Visentin (the “Other Designee”), third, (C) to procure and
accept the resignation of each of the Resigning Directors from the Board, in
each case substantially in the form attached hereto as Annex 1, and fourth,
(D) to decrease the size of the Board from 15 members to 9 members;

 

  (ii) at the Effective Time, Jeff Jacobson agrees to resign from the Board and
as Chief Executive Officer of the Company and the parties hereto agree that such
resignation shall be treated as a voluntary resignation;

 

  (iii) that as of the date hereof and before giving effect to this Agreement,
the Company represents and warrants that, prior to the Board appointing the New
Independent Director, the Shareholder Designees and the Other Designee as
directors and prior to the effectiveness of the resignations contemplated by
Section 1(a)(i) and Section 1(a)(ii), the Board is composed of 10 directors and
that there are no vacancies on the Board;

 

  (iv) the Company shall amend its advance notice bylaw provision to permit
notices with respect to nominations of persons for election to the Board of
Directors of the Company at the 2018 Annual Meeting and business proposed
thereat until June 13, 2018; and

 

  (v) the Company shall hold, and complete, its 2018 Annual Meeting no later
than the date that is the four month anniversary of the Effective Time.

 

  (b) The Company and the Shareholder Group agree as follows:

 

  (i) the Company’s slate of nominees for election to the Board at the 2018
Annual Meeting will consist only of the 2018 XRX Slate;

 

  (ii) the Company shall use reasonable best efforts to cause the election of
the 2018 XRX Slate nominated by the Company at the 2018 Annual Meeting
(including (A) recommending that the Company’s shareholders vote in favor of the
election of the 2018 XRX Slate, (B) including the 2018 XRX Slate in the
Company’s proxy statement and proxy card for the 2018 Annual Meeting, including
by amending such proxy statement and proxy card, and (C) supporting each nominee
on the 2018 XRX Slate for election in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees in the
aggregate); and

 

2



--------------------------------------------------------------------------------

  (iii) that, to the extent permitted by law and the Company’s existing
insurance coverage, from and after the Effective Time, the Shareholder Designees
(solely in their capacities as directors) shall be covered by the D&O Insurance
(as defined below).

 

  (c) At all times from the Effective Time through the termination of their
service as a member of the Board, the Shareholder Group shall cause the
Shareholder Designees to comply with all written policies, procedures,
processes, codes, rules, standards and guidelines applicable to Board members
and of which the Shareholder Designees have been provided written copies in
advance (or which have been filed with the Securities and Exchange Commission or
posted on the Company’s website), including the Company’s code of business
conduct and ethics, standards of business conduct, securities trading policies,
insider trading policy, directors confidentiality policy, directors’ code of
conduct and corporate governance guidelines, and preserve the confidentiality of
Company business and information, including discussions or matters considered in
meetings of the Board or Board committees. For the avoidance of doubt, without
limiting the applicability of relevant laws, the Company agrees that such
policies, procedures, processes, codes, rules, standards and guidelines shall
not be applicable to, or deemed to apply or extend to, any member (individual or
entity) of the Shareholder Group (other than their application to the
Shareholder Designees).

 

  (d)

Upon the Effective Time, each member of the Shareholder Group, on behalf of
itself and its Related Parties, hereby irrevocably withdraws the nomination of
Jonathan Christodoro, Keith Cozza, Jaffrey (Jay) A. Firestone and Randolph C.
Read notified by or on behalf of it to the Company in connection with the 2018
Annual Meeting and any related materials or notices submitted to the Company in
connection therewith or related thereto, and agrees not to, and not to knowingly
encourage or induce any other Person to, nominate any new nominee for election
at the 2018 Annual Meeting. Upon the Effective Time, each member of the
Shareholder Group hereby further withdraws and terminates all requests for stock
list materials and other books and records of the Company under Section 624 of
the New York Business Corporation Law and New York common or other statutory or
regulatory provisions providing for shareholder access to books and records.
Each member of the Shareholder Group shall cause all Common Shares beneficially
owned, directly or indirectly, by it (or by any of its affiliates) to be present
for quorum purposes and to be voted at the 2018 Annual Meeting or special
meeting of shareholders for election of directors prior to the 2018 Annual
Meeting (and at any adjournments or postponements thereof), and further agrees
that at any such meetings (including the 2018 Annual Meeting) it and they shall
vote in favor of each nominee on the 2018 XRX Slate for election (and no other
nominees); provided, that in no case shall any Common Shares beneficially owned,
directly or indirectly, by Deason or his affiliates be required to be present
for quorum purposes or vote at the 2018 Annual Meeting or any special meeting

 

3



--------------------------------------------------------------------------------

  of shareholders for election of directors prior to the 2018 Annual Meeting
(and at any adjournments or postponements thereof) if such Common Shares are
beneficially owned, directly or indirectly, by Deason or his affiliates as a
result of securities convertible into or exercisable or exchangeable for Common
Shares if such securities have not been converted into or exercised or exchanged
for such Common Shares prior to the 2018 Annual Meeting or any such special
meeting.

 

2. Director and Officer Indemnification; Release.

 

  (a) To the fullest extent permitted by applicable law, the Company shall
indemnify and hold harmless and provide advancement of expenses (on an as
incurred basis) to the present (as of the date of this Agreement) officers and
directors of the Company and its subsidiaries and any individual who is or was
as of the Effective Time serving at the request of the Company or any of its
subsidiaries as a director, officer or employee of another Person (including,
each of the Existing Directors) (each, an “Indemnified Person”) in respect of
(i) acts or omissions occurring at or prior to the Effective Time, (ii) the fact
that such Indemnified Person is or was a director, officer or employee, or is or
was serving at the request of the Company or any of its subsidiaries as a
director or officer of another Person prior to the Effective Time and (iii) this
Agreement and the facts and circumstances leading up to, and including entry
into, this Agreement, in each case to the fullest extent permitted by the New
York Business Corporation Law or any other applicable law or provided under the
Company’s or such subsidiary’s organizational documents (including its
certificate of incorporation and bylaws) in effect as of the Effective Time.

 

  (b) The Company shall cause to be maintained in effect provisions in the
Company’s (and each of its subsidiaries’) organizational documents (including
their respective certificate of incorporation and bylaws) (or in such documents
of any successor to the business of the Company or any such subsidiary)
regarding elimination and limitation of liability of directors and officers,
indemnification of officers, directors and employees and advancement of expenses
that are no less advantageous to the intended beneficiaries than the
corresponding provisions in existence at the Effective Time.

 

  (c)

From the Effective Time until the date that is 90 days after the date that is
the six year anniversary of the Effective Time (and thereafter as necessary to
maintain coverage for any claim made within six years after the Effective Time),
the Company shall cause to be maintained in effect the Company’s existing
directors’ and officers’ insurance policies and the Company’s existing fiduciary
liability insurance policies (collectively, the “D&O Insurance”), or shall
obtain such other directors’ and officers’ insurance policies and fiduciary
liability insurance policies from an insurance carrier with the same or better
credit rating as the Company’s current insurance carrier with respect to the D&O
Insurance with terms, conditions, retentions and limits of liability that are no
less favorable than the coverage provided under the D&O Insurance in existence
as of the Effective Time. For the avoidance of doubt, the Company may, and, in
the event of a

 

4



--------------------------------------------------------------------------------

  change of control of the Company (including as contemplated by Section 2(d)),
shall, satisfy its obligations under this Agreement by obtaining “tail”
directors’ and officers’ insurance policies and fiduciary liability insurance
policies from an insurance carrier with the same or better credit rating as the
Company’s current insurance carrier with respect to the D&O Insurance with
terms, conditions, retentions and limits of liability that are no less favorable
than the coverage provided under the D&O Insurance in existence as of the
Effective Time

 

  (d) If the Company or any of its successors or assigns (i) consolidates with
or merges into any other person or entity and shall not be the continuing or
surviving corporation or entity of such consolidation or merger, or
(ii) transfers or conveys all or substantially all of its properties and assets
to any person or entity, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of the Company
shall assume the obligations set forth in this Section 2.

 

  (e) The rights of each Indemnified Person shall be in addition to any rights
such Indemnified Person may have under the organizational documents (including
the certificate of incorporation or bylaws) of the Company or any of its
subsidiaries, or under any applicable law or under any agreement of any
Indemnified Person with the Company or any of its subsidiaries.

 

  (f)

The Company and each member of the Shareholder Group, on behalf of themselves
and for all of their affiliated, associated, related, parent and subsidiary
entities, successors, assigns, and the respective heirs, executors,
administrators, successors and assigns of any such person or entity (“Related
Parties”), irrevocably, absolutely and unconditionally release, settle, acquit
and forever discharge each of the Existing Directors in their capacities as
directors, officers, employees, agents or otherwise as representatives of the
Company or any of its Related Parties (including serving as a director, officer
or employee of another Person at the request of the Company or any of its
subsidiaries) and each of their respective Related Parties (together, the
“Director Released Parties”), from and against any and all causes of action,
claims, actions, rights, judgments, obligations, damages, fines, penalties,
amounts, demands, losses, controversies, contentions, complaints, promises,
accountings, bonds, bills, debts, liabilities, dues, sums of money, expenses,
specialties and fees and costs (whether direct, indirect or consequential,
incidental or otherwise, including attorney’s fees, accountants’ fees and court
costs, of whatever nature) incurred in connection therewith of any kind
whatsoever, in their own right, representatively, derivatively or in any other
capacity, in law or in equity or liabilities of whatever kind or character,
arising under federal, state, foreign, or common law or the laws of any other
relevant jurisdiction from the beginning of time to the Effective Time
(“Claims”), whether now known or unknown, suspected or unsuspected, that the
Company and each member of the Shareholder Group or any of their respective
Related Parties now have, or at any time previously had, or shall or may have in
the future; provided that nothing in this Agreement shall waive, release, bar,
discharge, enjoin, or otherwise affect any Retained Claims. “Retained Claims”

 

5



--------------------------------------------------------------------------------

  means any and all of the following: (i) Claims to enforce the terms of this
Agreement, (ii) Claims of the Existing Directors and their respective Related
Parties regarding any rights to indemnification or advancement of expenses of
such Existing Director (including attorney’s fees), (iii) Claims of the Existing
Directors and their respective Related Parties relating to the right to receive
the compensation and benefits described in this Agreement, (iv) Claims of the
Existing Directors and their respective Related Parties relating to the
reimbursement of expenses incurred but unpaid at or prior to the Effective Time
and (v) Claims of Related Parties relating to payment for services rendered but
unpaid at or prior to the Effective Time. Nothing in this Agreement is intended
to serve as a basis for any insurer to deny or disclaim coverage with respect to
the Existing Directors in connection with any Claims asserted in the Deason
Litigations, nor shall the Company or any member of the Shareholder Group take
any action to knowingly impair such coverage. Without limiting the rights of the
Existing Directors hereunder, nothing in this Agreement shall waive, release,
bar, discharge, enjoin, or otherwise affect any Claim against Fujifilm,
including in the Deason Litigations, including the claim for aiding and abetting
asserted therein, and the damages and relief sought against Fujifilm in the
Deason Litigations. The Company and the Existing Directors shall, at the sole
cost and expense (including attorney’s fees of such cooperating party) of
Deason, reasonably cooperate with Deason in his prosecution of the Claims
against Fujifilm in the Deason Litigation; provided that, for the avoidance of
doubt, the making of truthful statements shall not constitute a breach of such
requirement.

 

  (g) Each member of the Shareholder Group, on behalf of itself and all of its
Related Parties, irrevocably, absolutely and unconditionally releases, settles,
acquits and forever discharges the Company and its Related Parties (the “Company
Released Parties”) from and against any and all Claims, whether now known or
unknown, suspected or unsuspected, that any member of the Shareholder Group or
any of their respective Related Parties now has, or at any time previously had,
or shall or may have in the future as a shareholder of the Company, arising by
virtue of or in any manner related to any actions or inactions with respect to
the Company or its respective affairs on or before the Effective Time, including
in the Deason Litigations; provided that nothing in this Agreement shall waive,
release, bar, discharge, enjoin, or otherwise affect any Retained Claims.

 

  (h) Each Existing Director, on behalf of himself or herself and for all of his
or her Director Released Parties, irrevocably, absolutely and unconditionally
releases, settles, acquits and forever discharges the Company and each of its
Related Parties, each other Existing Director and each member of the Shareholder
Group, from any and all Claims to the extent resulting from such Existing
Director’s service as a director or officer of the Company at and prior to the
Effective Time; provided that nothing in this Agreement shall waive, release,
bar, discharge, enjoin, or otherwise affect any Retained Claims.

 

  (i)

The Company, on behalf of itself and for all of its Related Parties,
irrevocably, absolutely and unconditionally releases, settles, acquits and
forever discharges

 

6



--------------------------------------------------------------------------------

  each member of the Shareholder Group from and against any and all Claims,
whether now known or unknown, suspected or unsuspected, that the Company now
has, or at any time previously had, arising by virtue of or in any manner
related to any actions or inactions with respect to the Company or its
respective affairs on or before the Effective Time, including in the Deason
Litigations; provided that nothing in this Agreement shall waive, release, bar,
discharge, enjoin, or otherwise affect any Retained Claims.

 

  (j) Each member of the Shareholder Group, on behalf of itself and all of its
Related Parties, irrevocably, absolutely and unconditionally releases, settles,
acquits and forever discharges the present and former officers and employees of
the Company and each of its Related Parties (together with the Director Released
Parties and the Company Released Parties, the “Released Parties”) from and
against any and all Claims, whether now known or unknown, suspected or
unsuspected, that any member of the Shareholder Group or any of their respective
Related Parties now has, or at any time previously had, or shall or may have in
the future as a shareholder of the Company, arising by virtue of or in any
manner related to any of: (A) matters that are the subject of the Deason
Litigations, (B) (x) that certain Redemption Agreement, dated as of January 31,
2018, by and among Fuji Xerox Co., Ltd. (“FX”), Fujifilm and the Company and
(y) that certain Share Subscription Agreement, dated as of January 31, 2018, by
and between the Company and Fujifilm, (C) any agreement relating to FX that is
publicly disclosed as of the date hereof (and any agreements entered into in
connection with, or in furtherance of, such agreements), including (x) the Joint
Enterprise Contract, between Xerox and Fujifilm, dated March 30, 2001, (y) the
Technology Agreement, dated April 1, 2006, by and between the Company and FX and
(z) the Master Program Agreement made and entered into as of September 9, 2013
by and between the Company and FX and (D) serving as a member of the board of
directors of FX or any of its subsidiaries; provided that nothing in this
Agreement shall waive, release, bar, discharge, enjoin, or otherwise affect any
Retained Claims.

 

  (k) If any legal proceeding is instituted or any claim or demand is made
against the Company or any Existing Director relating to any matter that is the
subject of a release pursuant to this Section 2 (including any matter pending as
of the Effective Time) then the Company shall not file any dispositive papers or
consent to the entry of any judgment or enter into any settlement with respect
to such claim or demand, or otherwise compromise such claim or demand, without
the prior written consent of each Existing Director (other than an Existing
Director that the Company can demonstrate it reasonably believes in good faith
does not have an interest in such claim or demand) unless the judgment or
settlement (x) involves only money damages that are paid by the Company and does
not seek an injunction or other equitable relief (other than customary
confidentiality obligations incidental to the granting of money damages), (y)
does not provide for an admission of any wrongdoing or liability and
(z) contains an unconditional release of each Existing Director.

 

7



--------------------------------------------------------------------------------

  (l) IT IS THE INTENTION OF EACH MEMBER OF THE SHAREHOLDER GROUP, EACH EXISTING
DIRECTOR AND THE COMPANY IN EXECUTING THIS RELEASE, AND IN GIVING AND RECEIVING
THE CONSIDERATION CALLED FOR HEREIN, THAT THE RELEASES CONTAINED IN THIS SECTION
2 SHALL BE EFFECTIVE AS A FULL AND FINAL ACCORD AND SATISFACTION AND GENERAL
RELEASE OF AND FROM ALL RELEASED MATTERS AND THE FINAL RESOLUTION BY EACH MEMBER
OF THE SHAREHOLDER GROUP, EACH EXISTING DIRECTOR AND THE COMPANY AND THE
RELEASED PARTIES OF ALL MATTERS RELEASED PURSUANT TO THIS SECTION 2. EACH MEMBER
OF THE SHAREHOLDER GROUP HEREBY REPRESENTS TO EACH RELEASED PARTY THAT NONE OF
THE MEMBERS OF THE SHAREHOLDER GROUP HAVE VOLUNTARILY OR INVOLUNTARILY ASSIGNED
OR TRANSFERRED OR PURPORTED TO ASSIGN OR TRANSFER TO ANY PERSON ANY RELEASED
MATTERS AND THAT NO PERSON OTHER THAN THE MEMBERS OF THE SHAREHOLDER GROUP HAS
ANY INTEREST IN ANY MATTER RELEASED PURSUANT TO THIS SECTION 2 BY LAW OR
CONTRACT BY VIRTUE OF ANY ACTION OR INACTION BY ANY MEMBER OF THE SHAREHOLDER
GROUP. EACH EXISTING DIRECTOR HEREBY REPRESENTS TO EACH RELEASED PARTY THAT SUCH
EXISTING DIRECTOR HAS NOT VOLUNTARILY OR INVOLUNTARILY ASSIGNED OR TRANSFERRED
OR PURPORTED TO ASSIGN OR TRANSFER TO ANY PERSON ANY RELEASED MATTERS AND THAT
NO PERSON OTHER THAN SUCH EXISTING DIRECTOR HAS ANY INTEREST IN ANY MATTER
RELEASED PURSUANT TO THIS SECTION 2 BY LAW OR CONTRACT BY VIRTUE OF ANY ACTION
OR INACTION BY SUCH EXISTING DIRECTOR. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PART OF THIS SECTION 2 SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS SECTION 2 WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 

  (m) The Company hereby waives, and shall cause its subsidiaries to waive, all
rights of subrogation with respect to any indemnification payments made by the
Company or any of its subsidiaries and shall not be entitled to any rights of
subrogation with respect to claims of the Indemnified Persons or any of their
Related Parties with respect to any indemnified losses and with respect to the
claim giving rise to such losses.

 

  (n)

Within three business days of the date of this Agreement, Deason, the Company,
and the Existing Directors shall execute and deliver to one another the joint
stipulation of discontinuance with prejudice of all claims asserted by Deason
against the Company and/or the Existing Directors in the action styled Deason v.
Fujifilm, et al., Index No. 650675/18, attached as Exhibit A hereto (the “Deason
I Joint Discontinuance”), and the joint stipulation of discontinuance with
prejudice of all claims asserted by Deason against the Company and/or the
Existing Directors in the action styled Deason v. Xerox Corp, et al., Index No.

 

8



--------------------------------------------------------------------------------

  650988/18, attached as Exhibit B hereto (the “Deason II Joint Discontinuance”,
and, together with the Deason I Joint Discontinuance, the “Joint
Discontinuances”). Within three business days of execution and delivery of the
Joint Discontinuances, Deason shall file the Joint Discontinuances with the
Court. Within three business days of the filing of the Joint Discontinuances
with the Court, the Company and the Existing Directors shall file the necessary
documents with the Appellate Division of the Supreme Court of New York, First
Department, to withdraw and terminate their appeal of the April 27, 2018
Decision and Order of the Supreme Court, New York County (Ostrager, J.),
granting Deason’s motion for preliminary injunction in the Deason Litigations.

 

  (o) Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement shall constitute a release, settlement, acquittal and/or
discharge of any claims or causes of action against any agents, representatives,
advisors, consultants or attorneys of either (i) the Existing Directors or
(ii) the Company. For the avoidance of doubt, nothing in this Section 2(o) shall
in any manner modify or otherwise diminish the releases of the Released Parties
set forth above.

 

  (p) As promptly as practicable following the Effective Time, Deason, the
Company, and the Existing Directors each shall use best efforts to cause the
trial court to effect the dismissal with prejudice of the Deason Litigations as
against the Company and the Existing Directors, including the preparation and
execution of such other and further documentation necessary, by order of the
trial court or otherwise, to obtain the full and final discontinuance of the
Deason Litigations with prejudice as against the Company and the Existing
Directors. In the event the Company and/or one or more of the Existing Directors
seek dismissal with prejudice of the Deason Litigations as against the Company
and the Existing Directors, (i) Deason will not oppose any such request for
dismissal, (ii) Deason will cooperate with the Company and/or such Existing
Directors in making a motion for dismissal of those actions and (iii) if
requested to do so, Deason will use his best efforts to support a motion for
dismissal of those actions.

 

  (q)

The Company (on its own behalf and on behalf of its successors and assigns) and
each member of the Shareholder Group (each on its own behalf and on behalf of
its respective successors and assigns) covenants and agrees that each such
Person shall not, after the Effective Time, seek to recover, or permit another
to seek to recover on its behalf, from any of the Released Parties any damages
or consideration of any kind, including any equitable relief, damages, fines,
penalties, amounts, demands, losses, controversies, contentions, complaints,
promises, accountings, bonds, bills, debts, liabilities, dues, sums of money,
expenses, specialties and fees and costs (whether direct, indirect or
consequential, incidental or otherwise, including attorney’s fees, accountants’
fees and court costs, of whatever nature), related in any way to the Claims, and
that each member of the Shareholder Group (each on its own behalf and on behalf
of its respective successors and assigns) and the Company (on its own behalf and
on behalf of its successors and assigns) fully, finally, irrevocably, absolutely
and unconditionally waives any right to recover any such damages or
consideration of

 

9



--------------------------------------------------------------------------------

  any kind, including any equitable relief, damages, fines, penalties, amounts,
demands, losses, controversies, contentions, complaints, promises, accountings,
bonds, bills, debts, liabilities, dues, sums of money, expenses, specialties and
fees and costs (whether direct, indirect or consequential, incidental or
otherwise, including attorney’s fees, accountants’ fees and court costs, of
whatever nature); provided that nothing in this Agreement shall waive, release,
bar, discharge, enjoin, or otherwise affect any Retained Claims.

 

  (r) The parties acknowledge that the Settlement Agreement releases claims that
are unknown and unsuspected at the time of the Agreement and that the release of
such claims was a specifically negotiated and material term of the Agreement.
The parties further agree to waive the protections of Cal. Civ. Code 1542 or any
similar provisions of law.

 

3. Director Equity. The Company represents and warrants that no Resigning
Director (other than Mr. Jacobson) owns any unvested options, restricted stock
units or other unvested equity awards granted by the Company, other than
deferred stock units (“DSUs”). Each of the DSUs, whether vested or unvested,
granted to a Resigning Director shall be treated as if such Resigning Director
had voluntarily resigned as of the date of this Agreement and shall be paid out
in cash as soon as practical after the Effective Time. Mr. Hunter’s deferred
compensation balance of $269,740 shall be paid out in cash as soon as practical
after the Effective Time.

 

4. Public Announcements. Unless otherwise agreed in writing, at (a) 7:30 pm New
York City time on the date of this Agreement, the Company shall announce the
execution of this Agreement by means of a press release substantially in the
form attached to this Agreement as Exhibit C (the “Company Press Release”) and
(b) 7:30 am New York City time on Monday, May 14, 2018, the Company shall file
the Company Press Release as an exhibit to a Form 8-K. In addition, within four
(4) business days of the Effective Time, the Company shall file this Agreement
(including Exhibits) as an exhibit to a Form 8-K. The Company acknowledges that
members of the Shareholder Group intend to file this Agreement (including
Exhibits) as exhibits to its Schedule 13D pursuant to an amendment thereto.

 

5. [Intentionally Omitted]

 

6. Non-Disparagement. Each of the Company and each member of the Shareholder
Group agrees not to, and to cause its Related Parties not to, Disparage
Personally (as defined below), or knowingly encourage or knowingly induce others
to Disparage Personally, any Existing Director. Each of the Existing Directors
agrees not to, and to cause its Related Parties not to, Disparage Personally, or
encourage or induce others to Disparage Personally any member of the Shareholder
Group. “Disparage Personally” means to make, publish or communicate remarks,
comments or statements, whether oral or written (including, but not limited to,
television or radio, newspapers, magazines, computer networks, social media, or
bulletin boards, or any other form of communication), that both (a) disparage,
defame, impugn, or otherwise damage or assail, the relevant individual or entity
and (b) concern or relate to the personal life (which, for the avoidance of
doubt, shall not include, among other things, the business or professional life)
of the relevant individual or entity.

 

10



--------------------------------------------------------------------------------

7. Representations and Warranties of All Parties. Each of the parties hereto
represents and warrants to the other parties that: (a) such party has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; (b) this Agreement has been duly and validly
authorized, executed and delivered by it and is a valid and binding obligation
of such party, enforceable against such party in accordance with its terms; and
(c) except as previously disclosed by the Company, this Agreement will not
result in a violation of any terms or conditions of any agreements to which such
person is a party or by which such party may otherwise be bound or of any law,
rule, license, regulation, judgment, order or decree governing or affecting such
party.

 

8. Representations and Warranties of Deason. Deason represents and warrants
that, as of the date of this Agreement: (a) Deason Beneficially Owns an
aggregate of 15,322,341 Common Shares; (b) except for such ownership, Deason
does not, individually or in the aggregate with any of his controlled
Affiliates, have any other Beneficial Ownership of, and/or economic exposure to,
any Voting Securities, including through any derivative transaction described in
the definition of “Beneficial Ownership” below; and (c) other than Deason’s
Beneficial Ownership of Common Shares, the Deason Designee does not have a
material relationship with the Company as such term is used in Section 303A.02
of the NYSE Manual.

 

9. Representations and Warranties of the Icahn Group. Each member of the Icahn
Group jointly represents and warrants that, as of the date of this Agreement:
(a) the Icahn Group collectively Beneficially Owns, an aggregate of 23,456,087
Common Shares; (b) except for such ownership, no member of the Icahn Group,
individually or in the aggregate with any of its controlled Affiliates, has any
other Beneficial Ownership of, and/or economic exposure to, any Voting
Securities, including through any derivative transaction described in the
definition of “Beneficial Ownership” below; and (c) other than the Icahn Group’s
beneficial ownership of Common Shares, the Icahn Designees do not have a
material relationship with the Company as such term is used in Section 303A.02
of the NYSE Listed Company Manual.

 

10. Representations and Warranties of the Existing Directors. Each of the
Existing Directors represents and warrants to the Company and each member of the
Shareholder Group that such Existing Director is not entitled to any
compensation from the Company other than as has been disclosed prior to the date
of this Agreement in the Company’s filings with the United States Securities and
Exchange Commission or the equity awards granted on or about April 6, 2018.

 

11. Representations and Warranties of the Company. The Company represents and
warrants to each member of the Shareholder Group that: (a) except for the
resignation of Jeff Jacobson as set forth in this Agreement and as otherwise
previously disclosed, no officer of the Company has notified the Board of
Directors of the Company that he or she intends to resign or retire within one
year after the date of this Agreement; (b) the Company adopted the resolutions
substantially in the form previously provided to parties hereto in connection
with entry into this Agreement; and (c) prior to its entry into this Agreement,
the Company delivered the Notice of Termination to Fujifilm.

 

11



--------------------------------------------------------------------------------

12. Miscellaneous. The parties hereto recognize and agree that if for any reason
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, each party agrees that in addition to other remedies any of
the other parties shall be entitled to at law or in equity, each other party
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in the federal or state courts of the State of New York. In the
event that any action shall be brought in equity to enforce the provisions of
this Agreement, no party shall allege, and each party hereby waives the defense,
that there is an adequate remedy at law. Furthermore, each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of the federal or
state courts of the State of New York in the event any dispute arises out of
this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it shall not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the federal or state courts of the State
of New York, and each of the parties hereto irrevocably waives the right to
trial by jury, (d) agrees to waive any bonding or similar security requirement
under any applicable law or otherwise, including in the case any other party
seeks to enforce the terms by way of equitable relief and (e) irrevocably
consents to service of process by a reputable overnight mail delivery service,
signature requested, to the address of such party’s principal place of business
or as otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN
ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.

Notwithstanding anything to the contrary in this Section 12, any dispute or
controversy brought by an Existing Director to enforce any right of any such
Existing Director pursuant to Section 2 (whether based on contract or tort or
upon any federal, state or local statute) shall, at the election of any party to
such dispute, be submitted to Judicial Arbitration and Mediation Services
(“JAMS”) for resolution in arbitration in accordance with the rules and
procedures of JAMS. Any party to such dispute shall make such election by
delivering written notice thereof to the other party at any time (but not later
than 45 days after such party receives notice of the commencement of any
administrative or regulatory proceeding or the filing of any lawsuit relating to
any such dispute or controversy) and thereupon any such dispute or controversy
shall be resolved only in accordance with the provisions of this Section 12. Any
such proceedings shall take place in New York City before a single arbitrator
(rather than a panel of arbitrators), pursuant to any streamlined or expedited
(rather than a comprehensive) arbitration process, and in accordance with an
arbitration process which, in the judgment of such arbitrator, shall have the
effect of reasonably limiting or reducing the cost of such arbitration. If the

 

12



--------------------------------------------------------------------------------

parties cannot agree on an arbitrator, then an arbitrator will be selected using
the alternate striking method from a list of 10 neutral arbitrators provided by
JAMS with the complaining party making the first strike. The resolution of any
such dispute or controversy by the arbitrator appointed in accordance with the
procedures of JAMS and the immediately preceding sentence shall be final and
binding. Judgment upon the award rendered by such arbitrator may be entered in
any court having jurisdiction thereof, and the parties consent to the
jurisdiction of the federal or state courts of the State of New York for this
purpose. For the avoidance of doubt, during any arbitration process, the
Existing Directors will be entitled to indemnification and advancement of
reasonable legal fees and reasonable expenses (on an as incurred basis);
provided that such indemnification and advancement shall only cease if it is
ultimately determined by a court of competent jurisdiction of which no further
appeal can be made that such indemnification or advancement is prohibited by
law. Without limiting the generality of Sections 2(a) and 2(b), the Company
shall pay the costs of any arbitration to the extent involving the Existing
Directors. If at the time any dispute or controversy arises with respect to this
Agreement, JAMS is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS for the purposes of the foregoing provisions of this Section 12.

 

13. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. No waiver of any of the provisions of this Agreement shall be
effective unless it is in writing signed by the party making such waiver. The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement.

 

14. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.

 

13



--------------------------------------------------------------------------------

15. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is transmitted to the email address set forth below and
the appropriate confirmation is received (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) or (b) if given by any other means, when actually received
during normal business hours at the address specified in this subsection:

if to the Company:

Xerox Corporation

P.O. Box 4505

201 Merritt 7

Norwalk, Connecticut 06851

  Attention: General Counsel

  Email: sarah.hlavinka@xerox.com

with a copy to (which shall not constitute notice):

Paul, Weiss, Rifkind, Wharton and Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

  Attention: Robert S. Schumer; Ariel J. Deckelbaum

  Email: rschumer@paulweiss.com; ajdeckelbaum@paulweiss.com

if to Deason:

Darwin Deason

5956 Sherry Lane, Suite 800

Dallas, Texas 75225

  Email: jennifer@deasoncap.com

with a copy to (which shall not constitute notice):

King & Spalding LLP

1185 Avenue of the Americas

New York, New York 10036

  Attention: James C. Woolery

  Email: jwoolery@kslaw.com

if to the Icahn Group:

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

  Attention: Keith Cozza

  Email: KCozza@sfire.com

with a copy to (which shall not constitute notice):

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

  Attention: Louie Pastor

  Email: LPastor@sfire.com

 

14



--------------------------------------------------------------------------------

if to the Existing Directors:

to the address set forth on such Existing Director’s signature page with a copy
to (which shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10019

  Attention: Alan M. Klein

  Email: aklein@stblaw.com

and any other counsel set forth on such Existing Director’s signature page, if
any.

 

16. Severability. If at any time subsequent to the date of this Agreement, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement. Upon such determination that any term hereof is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable law.

 

17. Counterparts. This Agreement may be executed (including by facsimile or PDF)
in two or more counterparts which together shall constitute a single agreement.

 

18. Successors and Assigns. This Agreement shall not be assignable by any of the
parties hereto. Any purported assignment of this Agreement shall be null and
void. This Agreement, however, shall be binding on successors of the parties
hereto.

 

19. No Third Party Beneficiaries; Joinder. This Agreement is solely for the
benefit of the parties hereto and is not enforceable by any other persons;
provided that each Indemnified Person and each Released Party is an express
third party beneficiary of the relevant sub-sections of Section 2, and, in each
case, such third party beneficiary shall be entitled to enforce this Agreement
with respect to such provisions as if any such person were a party to this
Agreement. The parties acknowledge and agree that Ursula Burns shall be deemed
an Existing Director hereunder, and a party hereto, upon her delivery of a
joinder hereto.

 

20.

Fees and Expenses. The Company agrees that it (a) shall reimburse each member of
the Icahn Group and (b) shall immediately after the Effective Time reimburse
Deason, in each case for all of their respective out-of-pocket fees and expenses
(including legal expenses) incurred in connection with each member of the
Shareholder Group’s involvement at the Company since May 1, 2017 to the date
hereof (expressly excluding any fees incurred following the date hereof),
including their Schedule 13D filings, litigation brought against the Company by
any member of the Shareholder Group, any proxy contest with respect to the 2018
Annual Meeting, and the negotiation and execution of this Agreement, solely in
the case of clause (b), in an aggregate amount not

 

15



--------------------------------------------------------------------------------

  to exceed that disclosed to the Company in writing prior to the date of this
Agreement. Except as previously disclosed in writing to the Shareholder Group,
the Company hereby represents, warrants, covenants and agrees with the
Shareholder Group that no professional fees or expenses of the Company or the
Existing Directors that were unpaid and/or unbilled as of 8:30 p.m. ET on
April 27, 2018 (the “Decision Time”) (including, without limitation, any such
fees or expenses payable or reimbursable by the Company in respect of services
provided by Paul, Weiss, Rifkind, Wharton & Garrison LLP, Simpson Thacher &
Bartlett LLP, Fried, Frank, Harris, Shriver & Jacobson LLP, McDermott Will &
Emery, Weil, Gotshal & Manges LLP, Teneo Holdings LLC, Centerview Partners LLC,
Citigroup Global Markets Inc., McKinsey & Company and Innisfree M&A
Incorporated) have been or will be paid by the Company at or following the
Decision Time unless approved by the Board, as constituted after giving effect
to Sections 1(a)(i) and 1(a)(ii) hereof.

 

21. Effectiveness. This Agreement shall become effective as of 5:30 pm New York
City time on the date hereof (the “Effective Time”).

 

22. Responsible Parties. Each member of the Shareholder Group shall cause its
controlled Affiliates, and shall use its reasonable best efforts to cause its
agents and other Persons acting on its behalf, to comply with the terms of this
Agreement. The Company shall cause its directors, officers and controlled
Affiliates, and shall use its reasonable best efforts to cause its agents and
other Persons acting on its behalf, to comply with the terms of this Agreement.
Each Existing Director shall use his or her reasonable best efforts to cause his
or her agents and other Persons acting on his or her behalf to comply with the
terms of this Agreement. Each member of the Shareholder Group, each Existing
Director and the Company, respectively, shall be responsible for any breach of
the terms of this Agreement by such Persons, as applicable.

 

23. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties hereto shall be deemed the work product of
all of the parties hereto and may not be construed against any party by reason
of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The term “including” shall be deemed to mean
“including without limitation” in all instances.

As used in this Agreement, the term “Voting Securities” shall mean the
outstanding shares of common stock, par value $1.00 per share, of the Company
(the “Common Shares”) and any other equity securities of the Company, or
securities convertible into,

 

16



--------------------------------------------------------------------------------

or exercisable or exchangeable for Common Shares or such other equity
securities, whether or not subject to the passage of time or other
contingencies.

As used in this Agreement, the term “Beneficial Ownership” of Voting Securities
means ownership of: (a) Voting Securities which such Person or any of such
Person’s Affiliates or Associates is deemed to beneficially own, directly or
indirectly, within the meaning of Rule l3d-3 of the General Rules and
Regulations under the Exchange Act, (b) securities which such Person or any of
such Person’s Affiliates or Associates has: (i) rights, obligations or options
to own or acquire (whether such right, obligation or option is exercisable
immediately or only after the passage of time or upon the satisfaction of one or
more conditions (whether or not within the control of such person), compliance
with regulatory requirements or otherwise) or (ii) the right to vote pursuant to
any agreement, arrangement or understanding (whether or not in writing), (c)
which are beneficially owned, directly or indirectly, by any other Person (or
any Affiliate or Associate of such other Person) and with respect to which such
first Person or any of such first Person’s Affiliates or Associates has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting or disposing of such securities or (d) any
other economic exposure to Voting Securities, including through any derivative
transaction that gives any such person or any of such person’s Affiliates or
Associates the economic equivalent of ownership of an amount of Voting
Securities due to the fact that the value of the derivative is determined by
reference to the price or value of Voting Securities, or which provides such
person or any of such person’s Affiliates or Associates an opportunity, directly
or indirectly, to profit, or to share in any profit, derived from any increase
in the value of Voting Securities, in any case without regard to whether
(i) such derivative conveys any voting rights in Voting Securities to such
person or any of such person’s Affiliates or Associates, (ii) the derivative is
required to be, or capable of being, settled through delivery of Voting
Securities, or (iii) such person or any of such person’s Affiliates or
Associates may have entered into other transactions that hedge the economic
effect of such Beneficial Ownership of Voting Securities.

For purposes of this Agreement, the term “Affiliate” and the term “Associate”
shall have the applicable meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act.

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

XEROX CORPORATION

By:  

/s/ Sarah E. Hlavinka

  Name:  Sarah E. Hlavinka   Title:    EVP

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Darwin Deason

  Darwin Deason

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

CARL C. ICAHN By:  

/s/ Carl C. Icahn

  Carl C. Icahn HIGH RIVER LIMITED PARTNERSHIP By:   Hopper Investments LLC, its
general partner By:   Barberry Corp., its sole member By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory HOPPER INVESTMENTS
LLC

By:

  Barberry Corp., its sole member By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

BARBERRY CORP. By:  

/s/ Edward E. Mattner

  Name:  

Edward E. Mattner

  Title:  

Authorized Signatory

ICAHN PARTNERS LP

By:

 

/s/ Edward E. Mattner

 

Name:

 

Edward E. Mattner

 

Title:

 

Authorized Signatory

ICAHN PARTNERS MASTER FUND LP

By:

 

/s/ Edward E. Mattner

 

Name:

 

Edward E. Mattner

 

Title:

 

Authorized Signatory

ICAHN ENTERPRISES G.P. INC.

By:

 

/s/ SungHwan Cho

 

Name:

 

SungHwan Cho

 

Title:

 

Chief Financial Officer

ICAHN ENTERPRISES HOLDINGS L.P.

 

By:    Icahn Enterprises G.P. Inc., its general partner

By:

 

/s/ SungHwan Cho

 

Name:

 

SungHwan Cho

 

Title:

 

Chief Financial Officer

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

IPH GP LLC By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN CAPITAL LP By:
 

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN ONSHORE LP By:
 

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN OFFSHORE LP
By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory BECKTON CORP. By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ William Curt Hunter

  William Curt Hunter

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Jeff Jacobson

  Jeff Jacobson

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Robert J. Keegan

  Robert J. Keegan

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Charles Prince

  Charles Prince

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Ann N. Reese

  Ann N. Reese

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Stephen H. Rusckowski

  Stephen H. Rusckowski

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Sara Martinez Tucker

  Sara Martinez Tucker

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Gregory Q. Brown

  Gregory Q. Brown

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Joseph J. Echevarria

  Joseph J. Echevarria

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Cheryl Gordon Krongard

  Cheryl Gordon Krongard

 

[Signature Page to Director Appointment, Nomination and Settlement Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

CARL C. ICAHN

HIGH RIVER LIMITED PARTNERSHIP

HOPPER INVESTMENTS LLC

BARBERRY CORP.

ICAHN PARTNERS LP

ICAHN PARTNERS MASTER FUND LP

ICAHN ENTERPRISES G.P. INC.

ICAHN ENTERPRISES HOLDINGS L.P.

IPH GP LLC

ICAHN CAPITAL LP

ICAHN ONSHORE LP

ICAHN OFFSHORE LP

BECKTON CORP.



--------------------------------------------------------------------------------

EXHIBIT A

SUPREME COURT OF THE STATE OF NEW YORK COUNTY OF NEW YORK

 

 

DARWIN DEASON,

  

Index No. 650675/2018

 

(Ostrager, J.)

 

PROPOSED ORDER AND STIPULATION OF DISCONTINUANCE WITH PREJUDICE

Plaintiff,

  

 

- against -

  

 

FUJIFILM HOLDINGS CORP., XEROX CORP., JEFF JACOBSON, GREGORY Q. BROWN, JOSEPH J.
ECHEVARRIA, WILLIAM CURT HUNTER, ROBERT J. KEEGAN, CHERYL GORDON KRONGARD,
CHARLES PRINCE, ANN N. REESE, STEPHEN H. RUSCKOWSKI, SARA MARTINEZ TUCKER, and
URSULA M. BURNS,

  

 

Defendants.

 

 

  

IT IS HEREBY STIPULATED AND AGREED by and among the undersigned attorneys for
the parties herein that, whereas no party hereto is an infant, incompetent
person for whom a committee has been appointed or a conservatee appointed,
pursuant to CPLR 3217, all claims in the above-referenced proceeding as against
Defendants Xerox Corporation (“Xerox”), Jeff Jacobson, Gregory Q. Brown, Joseph
J. Echevarria, William Curt Hunter, Robert J. Keegan, Cheryl Gordon Krongard,
Charles Prince, Ann N. Reese, Stephen H. Rusckowski, Sara Martinez Tucker, and
Ursula M. Burns (collectively, the “Director Defendants”, and, together with
Xerox, the “Xerox Defendants”) are hereby discontinued with prejudice, without
costs, attorneys’ fees, penalties or interest to any party.

IT IS FURTHER STIPULATED AND AGREED that the injunctions contained in the
Decision and Order entered in the above-referenced proceeding on [●], 2018 are
hereby dissolved as against the Xerox Defendants.



--------------------------------------------------------------------------------

IT IS FURTHER STIPULATED AND AGREED that this stipulation may be filed and an
order may be entered upon this stipulation without further notice to any party.

 

Dated: New York, New York

[●], 2018

 

KING & SPALDING LLP    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP By:   

.

   By:   

.

  

Israel Dahan

Richard T. Marooney, Jr.

Peter Isajiw

     

Jay Cohen

Claudia Hammerman

Daniel J. Toal

Jaren Janghorbani

  

1185 Avenue of the Americas

New York, New York 10036

(212) 556-2114

     

1285 Avenue of the Americas

New York, New York 10019-6064

(212) 373-3000

Attorneys for Plaintiff    Attorneys for Xerox Defendants

 

 

IT IS SO ORDERED.

 

   Dated:   J.S.C.   

 

2



--------------------------------------------------------------------------------

EXHIBIT B

SUPREME COURT OF THE STATE OF NEW YORK COUNTY OF NEW YORK

 

 

DARWIN DEASON,

  

Index No. 650988/2018

 

(Ostrager, J.)

 

PROPOSED ORDER AND STIPULATION OF DISCONTINUANCE WITH PREJUDICE

Plaintiff,

  

 

- against -

  

 

XEROX CORP., JEFF JACOBSON, GREGORY Q. BROWN, JOSEPH J. ECHEVARRIA, WILLIAM CURT
HUNTER, ROBERT J. KEEGAN, CHERYL GORDON KRONGARD, CHARLES PRINCE, ANN N. REESE,
STEPHEN H. RUSCKOWSKI, and SARA MARTINEZ TUCKER,

  

 

Defendants.

 

 

  

IT IS HEREBY STIPULATED AND AGREED by and among the undersigned attorneys for
the parties herein, that, whereas no party hereto is an infant, incompetent
person for whom a committee has been appointed or a conservatee appointed, the
above-referenced proceeding is hereby discontinued with prejudice pursuant to
CPLR 3217, without costs, attorneys’ fees, penalties or interest to any party.

IT IS FURTHER STIPULATED AND AGREED that the injunctions contained in the
Decision and Order entered in the above-referenced proceeding on [●], 2018 are
hereby dissolved.

IT IS FURTHER STIPULATED AND AGREED that this stipulation may be filed and an
order may be entered upon this stipulation without further notice to any party.



--------------------------------------------------------------------------------

 

Dated: New York, New York

[●], 2018

 

KING & SPALDING LLP    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP By:   

.

   By:   

.

  

Israel Dahan

Richard T. Marooney, Jr.

Peter Isajiw

     

Jay Cohen

Claudia Hammerman

Daniel J. Toal

Jaren Janghorbani

  

1185 Avenue of the Americas

New York, New York 10036

(212) 556-2114

     

1285 Avenue of the Americas

New York, New York 10019-6064

(212) 373-3000

Attorneys for Plaintiff    Attorneys for Defendants

 

 

IT IS SO ORDERED.

 

   Dated:   J.S.C.   

 

2



--------------------------------------------------------------------------------

EXHIBIT C

 

News from Xerox          LOGO [g430950g0515032130682.jpg] For Immediate Release
        

Xerox Corporation

201 Merritt 7

Norwalk, CT 06851-1056

         tel +1-203-968-3000

Xerox Terminates Transaction Agreement with Fujifilm and Enters into New
Agreement with Carl Icahn and Darwin Deason

 

  •   Xerox Terminates Transaction Agreement to Combine with Fuji Xerox, then
Enters into Settlement Agreement with Icahn and Deason

 

  •   John Visentin to be Named Vice Chairman and Chief Executive Officer

 

  •   New Xerox Board to Convene Immediately to Discuss Strategic Alternatives

NORWALK, Conn., May 13, 2018 - Xerox_(NYSE: XRX) today announced that, at 5:00
p.m. ET on May 13, 2018, it notified Fujifilm that the previously announced
transaction agreement to combine Xerox with Fuji Xerox is being terminated in
accordance with its terms due to, among other things, the failure by Fujifilm to
deliver the audited financials of Fuji Xerox by April 15, 2018 and the material
deviations reflected in the audited financials of Fuji Xerox, when delivered,
from the unaudited financial statements of Fuji Xerox and its subsidiaries
provided to Xerox prior to the date of the Subscription Agreement and taking
into account other circumstances limiting the ability of the Company, Fujifilm
and Fuji Xerox to consummate a transaction.

Thereafter, Xerox entered into a new settlement agreement with Carl Icahn and
Darwin Deason. The settlement agreement resolves the pending proxy contest in
connection with the company’s 2018 Annual Meeting of Shareholders and
Mr. Deason’s litigation against Xerox and its directors. It does not affect any
claims of Mr. Deason or other Xerox shareholders against Fujifilm for aiding and
abetting.

Under the terms of the settlement agreement, the following occurred:

 

  •   Xerox appointed five new members to its Board of Directors: Jonathan
Christodoro, Keith Cozza, Nicholas Graziano, Scott Letier and John Visentin.

 

  •   Gregory Brown, Joseph Echevarria, Cheryl Krongard and Sara Martinez Tucker
will continue to serve as members of the Xerox Board of Directors.

 

  •   Robert J. Keegan, Charles Prince, Ann N. Reese, William Curt Hunter, and
Stephen H. Rusckowski each resigned from the Board of Directors of Xerox.

 

  •   Jeff Jacobson resigned from his role as Chief Executive Officer and as a
member of the Board of Directors of Xerox.



--------------------------------------------------------------------------------

LOGO [g430950g0515032130682.jpg]

 

Subsequent to joining the Xerox Board of Directors, Keith Cozza, the Chief
Executive Officer of Icahn Enterprises L.P., is expected to be appointed as the
new Chairman of the Board of Directors of Xerox, and John Visentin is expected
to be appointed as the Vice Chairman and new Chief Executive Officer of Xerox.

As part of the agreement, Xerox and Carl Icahn will withdraw their respective
nominations of any other director candidates for election at the 2018 Annual
Meeting of Shareholders. Xerox will continue to waive the advance notice bylaw
to enable any Xerox shareholder to provide notice of intent to nominate
directors for election at the 2018 Annual Meeting of Shareholders until June 13,
2018. The 2018 Annual Meeting of Shareholders will be postponed to a later date.

The new Board of Directors plans to meet immediately and, among other things,
begin a process to evaluate all strategic alternatives to maximize shareholder
value.

The former Board of Directors of Xerox provided the following statement:

“Over the past several weeks, the Xerox Board has repeatedly requested that
Fujifilm immediately enter into negotiations on improved terms for a proposed
transaction. Despite our insistence, Fujifilm provided no assurance that it will
do so within an acceptable timeframe. The Xerox Board believes that the
transaction cannot reasonably be expected to be completed under these
circumstances, particularly given the court’s injunction of the transaction and
the lack of shareholder support for the transaction on current terms, as well as
the unresolved accounting issues at Fuji Xerox.    

The Board also considered the potential instability and business disruption
during a proxy contest. Absent a viable, timely transaction with Fujifilm, the
Xerox Board believes it is in the best interests of the company and all of its
shareholders to terminate the proposed transaction and enter a new settlement
agreement with Icahn and Deason. Under the agreement, the Xerox Board will be
reconstituted to determine the best path forward to maximize value for Xerox
shareholders.”

Carl Icahn provided the following statement:

“We are extremely pleased that Xerox finally terminated the ill-advised scheme
to cede control of the company to Fujifilm. With that behind us and new
shareholder-focused leadership in place, today marks a new beginning for Xerox.
We have often said that the most important person at a company (by far) is the
CEO. We are therefore also pleased that John Visentin, a tried and true veteran
in this area, will be taking the helm.”

Darwin Deason provided the following statement:

“With the limiting Fujifilm agreement terminated, Xerox is now positioned to
conduct a true, robust strategic alternatives process. John Visentin has spent
weeks preparing himself to run the company and speaking to



--------------------------------------------------------------------------------

LOGO [g430950g0515032130682.jpg]

 

numerous market participants regarding strategic alternatives. Xerox is
fortunate to have someone with his experience and preparation to lead it through
this exciting and transformative time.”

New Director Biographies

Giovanni (“John”) Visentin is expected to be the Vice Chairman and Chief
Executive Officer of Xerox Corporation. Prior to being appointed to that role,
Mr. Visentin was a Senior Advisor to the Chairman of Exela Technologies and an
Operating Partner for Advent International, where he provided advice, analysis
and assistance with respect to operational and strategic business matters in the
due diligence and evaluation of investment opportunities. John was also a
consultant to Icahn Capital in connection with a proxy contest at Xerox
Corporation from March 2018 to May 2018. In October 2013, Mr. Visentin was named
Executive Chairman and Chief Executive Officer of Novitex Enterprise Solutions
following the acquisition of Pitney Bowes Management Services by funds
affiliated with Apollo Global Management. In July 2017, Novitex closed on a
business combination with SourceHOV, LLC and Quinpario Acquisition Corp. 2 to
form Exela Technologies, becoming one of the largest global providers of
transaction processing and enterprise information management solutions. Exela
Technologies now trades on the NASDAQ under the ticker symbol XELA. Mr. Visentin
was previously an Advisor with Apollo Global Management and contributed to their
February 2015 acquisition of Presidio, the leading provider of professional and
managed services for advanced IT solutions, where he was Chairman of the Board
of Directors from February 2015 to November 2017. Mr. Visentin has managed
multibillion dollar business units in the IT services industry (at each of
Hewlett-Packard and IBM) and over the course of his career has a proven track
record transforming complex operations to consistently drive profitable growth.
Mr. Visentin graduated from Concordia University in Montreal, Canada, with a
Bachelor of Commerce.

Jonathan Christodoro is a private investor. Mr. Christodoro served as a Managing
Director of Icahn Capital LP, where he was responsible for identifying,
analyzing and monitoring investment opportunities and portfolio companies, from
July 2012 to February 2017. Prior to joining Icahn Capital, Mr. Christodoro
served in various investment and research roles at P2 Capital Partners, LLC,
Prentice Capital Management, LP and S.A.C. Capital Advisors, LP. Mr. Christodoro
began his career as an investment banking analyst at Morgan Stanley, where he
focused on merger and acquisition transactions across a variety of industries.
Mr. Christodoro has been a director of: PayPal Holdings, Inc., a technology
platform company that enables digital and mobile payments worldwide, since July
2015; Lyft, Inc., a mobile ride-sharing application, since May 2015; Enzon
Pharmaceuticals, Inc., a biotechnology company, since October 2013 (and has been
Chairman of the Board of Enzon since November 2013); and Herbalife Ltd., a
nutrition company, since April 2013. Mr. Christodoro was previously a director
of: Xerox, from June 2016 to December 2017; Cheniere Energy, Inc., a developer
of natural gas liquefaction and export facilities and related pipelines, from
August 2015 to August 2017; American Railcar Industries, Inc., a railcar
manufacturing company, from June 2015 to February 2017; Hologic, Inc., a



--------------------------------------------------------------------------------

LOGO [g430950g0515032130682.jpg]

 

supplier of diagnostic, medical imaging and surgical products, from December
2013 to March 2016; eBay Inc., a global commerce and payments company, from
March 2015 to July 2015; and Talisman Energy Inc., an independent oil and gas
exploration and production company, from December 2013 to May 2015. American
Railcar Industries is indirectly controlled by Carl C. Icahn. Mr. Icahn has or
previously had non-controlling interests in each of Xerox, PayPal, eBay, Lyft,
Cheniere, Hologic, Talisman, Enzon and Herbalife through the ownership of
securities. Mr. Christodoro received an M.B.A from the University of
Pennsylvania’s Wharton School of Business with Distinction, majoring in Finance
and Entrepreneurial Management. Mr. Christodoro received a B.S. in Applied
Economics and Management Magna Cum Laude with Honors Distinction in Research
from Cornell University. Mr. Christodoro also served in the United States Marine
Corps.

Keith Cozza has been the President and Chief Executive Officer of Icahn
Enterprises L.P., a diversified holding company engaged in a variety of
businesses, including investment, automotive, energy, gaming, railcar, food
packaging, metals, mining, real estate and home fashion, since February 2014. In
addition, Mr. Cozza has served as Chief Operating Officer of Icahn Capital LP,
the subsidiary of Icahn Enterprises through which Carl C. Icahn manages
investment funds, since February 2013. From February 2013 to February 2014,
Mr. Cozza served as Executive Vice President of Icahn Enterprises. Mr. Cozza is
also the Chief Financial Officer of Icahn Associates Holding LLC, a position he
has held since 2006. Mr. Cozza has been a director of: Tropicana Entertainment
Inc., a company that is primarily engaged in the business of owning and
operating casinos and resorts, since February 2014; and Icahn Enterprises L.P.,
since September 2012. In addition, Mr. Cozza serves as a director of certain
wholly-owned subsidiaries of Icahn Enterprises L.P., including: Federal-Mogul
Holdings LLC (formerly known as Federal-Mogul Holdings Corporation), a supplier
of automotive powertrain and safety components; Icahn Automotive Group LLC, an
automotive parts installer, retailer and distributor; and PSC Metals Inc., a
metal recycling company. Mr. Cozza was previously: a director of Herbalife Ltd.,
a nutrition company, from April 2013 to April 2018; a member of the Executive
Committee of American Railcar Leasing LLC, a lessor and seller of specialized
railroad tank and covered hopper railcars, from June 2014 to June 2017; a
director of FCX Oil & Gas Inc., a wholly-owned subsidiary of Freeport-McMoRan
Inc., from October 2015 to April 2016; a director of CVR Refining, LP, an
independent downstream energy limited partnership, from January 2013 to February
2014; and a director of MGM Holdings Inc., an entertainment company focused on
the production and distribution of film and television content, from April 2012
to August 2012. Federal-Mogul, Icahn Automotive, CVR Refining, Icahn
Enterprises, PSC Metals, and Tropicana are each indirectly controlled by Carl C.
Icahn, and American Railcar Leasing was previously indirectly controlled by
Mr. Icahn. Mr. Icahn also has or previously had non- controlling interests in
Freeport-McMoRan, Herbalife and MGM Holdings through the ownership of
securities. Mr. Cozza holds a B.S. in Accounting from the University of Dayton.

Nicholas Graziano has served as Portfolio Manager of Icahn Capital, the entity
through which Carl C. Icahn manages investment funds, since February 2018.
Mr. Graziano was previously the Founding Partner and Chief Investment Officer of
the hedge fund Venetus Partners LP, where he was responsible for portfolio



--------------------------------------------------------------------------------

LOGO [g430950g0515032130682.jpg]

 

and risk management, along with day-to-day firm management, from June 2015 to
August 2017. Prior to founding Venetus, Mr. Graziano was a Partner and Senior
Managing Director at the hedge fund Corvex Management LP from December 2010 to
March 2015. At Corvex, Mr. Graziano played a key role in investment management
and analysis, hiring and training of analysts and risk management. Prior to
Corvex, Mr. Graziano was a Portfolio Manager at the hedge fund Omega Advisors,
Inc., where he managed a proprietary equity portfolio and made investment
recommendations, from September 2009 until December 2010. Before Omega,
Mr. Graziano served as a Managing Director and Head of Special Situations Equity
at the hedge fund Sandell Asset Management, where he helped build and lead the
special situations team responsible for managing a portfolio of concentrated
equity and activist investments, from July 2006 to July 2009. Mr. Graziano has
served on the Board of Directors of Herbalife Ltd., a nutrition company, since
April 2018. Mr. Graziano previously served on the Board of Directors of each of:
Fair Isaac Corporation (FICO) from February 2008 to May 2013; WCI Communities
Inc. from August 2007 to August 2009; and InfoSpace Inc. from May 2007 to
October 2008. Carl C. Icahn has non-controlling interests in Herbalife through
the ownership of securities. Sandell Asset Management had non-controlling
interests in FICO and InfoSpace through the ownership of securities.
Mr. Graziano completed a five-year undergraduate/MBA program at Duke University
earning a BA in Economics and an MBA from The Fuqua School of Business.

A. Scott Letier has been Managing Director of Deason Capital Services, LLC,
(“DCS”) the family office for Darwin Deason, since July 2014. Prior to joining
DCS, Mr. Letier was the Managing Director of JFO Group, LLC, the family office
for the Jensen family from September 2006 to July 2014. Mr. Letier has over 20
years of prior leadership roles serving as a private equity investment
professional and chief financial officer, and began his career in the audit
group at Ernst & Whinney (Now Ernst & Young). Mr. Letier has served on numerous
boards in the past, and currently serves on the Board of Directors for various
private companies, including Stellar Global, LLC, an Australian and US based
BPO/CRM Call Center Company, Colvin Resources Group, a Dallas based search and
staffing firm, Grow 52, LLC (dba, Gardenuity), a tech enabled retailer, and
serves on the fund advisory board of Griffis Residential, a Denver based
multi-family real estate management and investment firm. Mr. Letier also serves
as Treasurer, board member, executive committee member, and is Chairman of the
audit and finance committees of the Dallas County Community College District
Foundation. Mr. Letier is a Certified Public Accountant and has a BBA with a
concentration in accounting from the Southern Methodist University – Cox School
of Business.

Cautionary Statement Regarding Forward-Looking Statements

This communication, and other written or oral statements made from time to time
by management contain “forward-looking statements” as defined in the Private
Securities Litigation Reform Act of 1995. The words “anticipate”, “believe”,
“estimate”, “expect”, “intend”, “will”, “should” and similar expressions, as
they relate to us, are intended to identify forward-looking statements. These
statements reflect management’s current beliefs, assumptions and expectations
and are subject to a number of factors that may cause actual results to differ
materially. Such factors include but are not limited to: our ability to address
our business challenges in order to reverse revenue declines, reduce costs and



--------------------------------------------------------------------------------

LOGO [g430950g0515032130682.jpg]

 

increase productivity so that we can invest in and grow our business; changes in
economic and political conditions, trade protection measures, licensing
requirements and tax laws in the United States and in the foreign countries in
which we do business; changes in foreign currency exchange rates; our ability to
successfully develop new products, technologies and service offerings and to
protect our intellectual property rights; the risk that multi-year contracts
with governmental entities could be terminated prior to the end of the contract
term and that civil or criminal penalties and administrative sanctions could be
imposed on us if we fail to comply with the terms of such contracts and
applicable law; the risk that partners, subcontractors and software vendors will
not perform in a timely, quality manner; actions of competitors and our ability
to promptly and effectively react to changing technologies and customer
expectations; our ability to obtain adequate pricing for our products and
services and to maintain and improve cost efficiency of operations, including
savings from restructuring actions; the risk that individually identifiable
information of customers, clients and employees could be inadvertently disclosed
or disclosed as a result of a breach of our security systems; reliance on third
parties, including subcontractors, for manufacturing of products and provision
of services; our ability to manage changes in the printing environment and
expand equipment placements; interest rates, cost of borrowing and access to
credit markets; funding requirements associated with our employee pension and
retiree health benefit plans; the risk that our operations and products may not
comply with applicable worldwide regulatory requirements, particularly
environmental regulations and directives and anti-corruption laws; the outcome
of litigation and regulatory proceedings to which we may be a party; the risk
that we do not realize all of the expected strategic and financial benefits from
the separation and spin-off of our Business Process Outsourcing business; the
effects on our business resulting from actions of activist shareholders; the
results of any process to evaluate strategic alternatives; and other factors
that are set forth in the “Risk Factors” section, the “Legal Proceedings”
section, the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section and other sections of our 2017 Annual Report on
Form 10-K, as well as our Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K filed with the SEC.

Fuji Xerox Co., Ltd. (“Fuji Xerox”) is a joint venture between Xerox and
Fujifilm in which Xerox holds a noncontrolling 25% equity interest and Fujifilm
holds the remaining equity interest. In April 2017, Fujifilm formed an
independent investigation committee (the “IIC”) to primarily conduct a review of
the appropriateness of the accounting practices at Fuji Xerox’s New Zealand
subsidiary and at other subsidiaries. The IIC completed its review during the
second quarter 2017 and identified aggregate adjustments to Fuji Xerox’s
financial statements of approximately JPY 40 billion (approximately $360
million) primarily related to misstatements at Fuji Xerox’s New Zealand and
Australian subsidiaries. We determined that our share of the total adjustments
identified as part of the investigation was approximately $90 million and
impacted our fiscal years 2009 through 2017. We revised our previously issued
annual and interim consolidated financial statements for 2014, 2015 and 2016 and
the first quarter of 2017. However, Fujifilm and Fuji Xerox continue to review
Fujifilm’s oversight and governance of Fuji Xerox as well as Fuji Xerox’s
oversight and governance over its businesses in light of the findings of the
IIC. At this time, we can provide no assurances relative to the outcome of any
potential governmental investigations or any consequences thereof that may
happen as a result of this matter.



--------------------------------------------------------------------------------

LOGO [g430950g0515032130682.jpg]

 

About Xerox

Xerox Corporation is a technology leader that innovates the way the world
communicates, connects and works. We understand what’s at the heart of sharing
information – and all of the forms it can take. We embrace the integration of
paper and digital, the increasing requirement for mobility, and the need for
seamless integration between work and personal worlds. Every day, our innovative
print technologies and intelligent work solutions help people communicate and
work better. Discover more at www.xerox.com and follow us on Twitter at @Xerox.

-XXX-

Media Contact:

Carl Langsenkamp, Xerox, +1-585-423-5782, carl.langsenkamp@xerox.com

Investor Contact:

Jennifer Horsley, Xerox, +1-203-849-2656, jennifer.horsley@xerox.com

Note: To receive RSS news feeds, visit https://www.news.xerox.com. For open
commentary, industry perspectives and views, visit http://twitter.com/xerox,
http://connect.blogs.xerox.com, http://www.facebook.com/XeroxCorp,
https://www.instagram.com/xerox/, http://www.linkedin.com/company/xerox,
http://www.youtube.com/XeroxCorp.

Xerox® and Xerox and Design® are trademarks of Xerox in the United States and/or
other countries.



--------------------------------------------------------------------------------

ANNEX I

Board of Directors

c/o Xerox Corporation

201 Merritt 7

Norwalk, Connecticut, 06851

May 13, 2018

Re: Letter of Resignation

Ladies and Gentlemen:

Reference is made to that certain Director Appointment, Nomination and
Settlement Agreement (the “Agreement”), dated as of May 13, 2018, entered into
by and among, Darwin Deason, the persons and entities listed on Schedule A to
the Agreement, Xerox Corporation (the “Company”), William Curt Hunter, Jeffrey
Jacobson, Robert J. Keegan, Charles Prince, Ann N. Reese, Stephen H. Rusckowski,
Sara Martinez Tucker, Gregory Q. Brown, Joseph J. Echevarria and Cheryl Gordon
Krongard. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

In accordance with Section 1(a)(i) of the Agreement, I hereby resign from all
positions that I hold as member of the board of directors or any board
equivalent (and all committees thereof, to the extent applicable) of the Company
or any of its subsidiaries, in each case, effective as of the Effective
Time.    

Pursuant to the Agreement, by virtue of my resignation as a director, I am not
waiving any rights or claims to indemnification or advancement of expenses under
the organizational documents (including the certificate of incorporation or
bylaws) of the Company or any of its subsidiaries, under any insurance policy of
the Company or any of its subsidiaries (including, for the avoidance of doubt,
the D&O Insurance), or under any applicable law or under any agreement to which
I am a party along with the Company or any of its subsidiaries, in respect of or
related in any way to (i) any acts or omissions occurring at or prior to the
Effective Time, (ii) the fact that I was a director, or was serving at the
request of the Company or any of its subsidiaries as a director or officer of
another Person prior to the Effective Time and (iii) the Agreement and the facts
and circumstances leading up to, and including entry into, the Agreement. All
such rights and claims are expressly preserved. For the avoidance of doubt, the
foregoing resignation shall not affect the treatment of outstanding equity
awards, including deferred stock units, as contemplated by the Agreement. If the
Effective Time does not occur for any reason, this resignation shall be null and
void.



--------------------------------------------------------------------------------

I note that my resignation is not because of any disagreements with the Company
or any of its subsidiaries regarding any matter related to the Company’s
operations, policies or practices.

[Signature Page Follows]